CROCKETT, Justice
(concurring) :
I concur but make this comment:
I fail to’ see any logic or relevancy to the issue here involved in the final clause of the statement quoted from 56 A.L.R. p. 412, to the effect that the subornee is not an accomplice of the suborner, and that consequently, “testimony as to such matters by the person suborned [subornee] is not necessary to sustain the conviction. A reading of the text material and the authorities referred to, including the case of State v. Gleason, 86 Utah 26, 40 P.2d 222, reveals that what does have relevancy here is the fact that inasmuch as the subornee is not an accomplice to the subornation, it is not necessary that there be corroboration of .his testimony as to the subornation aspect of the case.